


EXHIBIT 10.9
 
DATED                                           17 May
2011                                                      
 
 
SEGRO (WINNERSH) LIMITED (1)
 
 


 
 
EMERGENT PRODUCT DEVELOPMENT UK LIMITED (2)
 
 


 
 
EMERGENT BIOSOLUTIONS INCORPORATED (3)
 
 
DEED OF SURRENDER
 
 
relating to
 
 
Units 530/535 Winnersh Triangle, Wokingham, Berkshire
 
 
Manches LLP
 
 
9400 Garsington Road
 
 
Oxford Business Park
 
 
OXFORD OX4 2HN
 
Tel +44 (0)1865 722 106
 
Fax +44 (0)1865 201 012
 
DX 155710 Oxford 13
 
www.manches.com
 
Ref: SPS/ELV/180251/264906
 

 
 

--------------------------------------------------------------------------------

 

INDEX
 
1
INTERPRETATION
4
2
SURRENDER
6
3
VALUE ADDED TAX
7
4
RELEASE OF THE TENANT
7
5
RELEASE OF THE TENANT’S GUARANTOR
7
6
RELEASE OF THE LANDLORD
7
7
PAYMENTS
7
8
LIABILITY
8
9
THIRD PARTY RIGHTS
8



 

 
 

--------------------------------------------------------------------------------

 

DATE                      17 May 2011
 
HM Land Registry
 
Landlord’s title number: BK 165703
 
Administrative area: WOKINGHAM
 
Tenant’s title number: BK 415328
 
Administrative area: WOKINGHAM
 
 
PARTIES
 
(1)  
SEGRO (WINNERSH) LIMITED (registered number 05472073) whose registered office is
at Cunard House 15 Regent Street London SW1Y 4LR (“Landlord”);

 
(2)  
EMERGENT PRODUCT DEVELOPMENT UK LIMITED (registered number 03270465) whose
registered office is at 545 Eskdale Road Winnersh Wokingham Berkshire RG41 5TU
(“Tenant”);

 
(3)  
EMERGENT BIOSOLUTIONS INCORPORATED (incorporated and registered in England and
Wales under company number 373-6090) the registered office of which is at
Corporation Service Company, 2711 Centerville Road, Suite 400, Wilminghton DE
19808, USA (“Tenant’s Guarantor”).

 
BACKGROUND
 
(A)  
This deed is supplemental to the Lease.

 
(B)  
The Landlord is entitled to the immediate reversion to the Lease.

 
(C)  
The residue of the term granted by the Lease is vested in the Tenant.

 
(D)  
The Tenant’s Guarantor has entered into the Lease to give a guarantee in respect
of the tenant covenants of the Lease.

 
(E)  
The Landlord and the Tenant have agreed to enter into this deed.

 
AGREED TERMS
 

 
 

--------------------------------------------------------------------------------

 
 

1.  
INTERPRETATION

 
1.1.  
The definitions and rules of interpretation set out in this clause 1 apply in
this deed.

 
 
“545 Lease”
means a lease of Unit 545 dated 13th December 1996 and made between Slough
Properties Limited (1) Azur Environmental Limited (2).

 
 
“Agreement for Surrender”
means an agreement for the surrender of the Lease dated 17th day of May 2011 and
made between the Landlord (1) the Tenant (2).

 
 
“HMLR”
HM Land Registry.

 
 
“Landlord’s Conveyancer”
Eversheds LLP of 1 Callaghan Square, Cardiff CF10 5BT (Ref: Kate Anderton) or
any other conveyancer whose details may be notified in writing from time to time
by the Landlord to the Tenant.

 
 
“Lease”
a lease of Units 530/535 Winnersh Triangle, Wokingham, Berkshire dated 10th May
2007 and made between Slough Estates (Winnersh) Limited (1) Emergent Product
Development UK Limited (2) Emergent BioSolutions Incorporated (3), and all
documents supplemental or collateral to that lease.

 
 
“Property”
Units 530/535 Winnersh Triangle, Wokingham, Berkshire as more particularly
described in and demised by the Lease.

 
 
“Unit 545”
means Winnersh 545, Winnersh Triangle, Wokingham, Berkshire more particularly
described in and demised by the 545 Lease.

 
 
“VAT”
value added tax chargeable under the Value Added Tax Act 1994 and any similar
replacement tax and any similar additional tax.

 
1.2.  
Clause headings do not affect the interpretation of this deed.

 
1.3.  
A person includes a natural person, corporate or unincorporated body (whether or
not having separate legal personality) [and that person’s personal
representatives, successors or permitted assigns].

 
1.4.  
Unless the context otherwise requires, words in the singular shall include the
plural and in the plural include the singular.

 
1.5.  
Unless the context otherwise requires, a reference to one gender shall include a
reference to the other genders.

 
1.6.  
A reference to any party shall include that party’s personal representatives,
successors or permitted assigns.

 
1.7.  
A reference to a statute, statutory provision or subordinate legislation is a
reference to it as it is in force from time to time, taking account of any
amendment or re-enactment and includes any statute, statutory provision or
subordinate legislation which it amends or re-enacts.

 
1.8.  
A reference to a statute or statutory provision shall include any subordinate
legislation made from time to time under that statute or statutory provision.

 
1.9.  
A reference to “writing” or “written” includes faxes but not e-mail.

 
1.10.  
A reference to a document is a reference to that document as varied or novated
(in each case, other than in breach of the provisions of this agreement) at any
time.

 
1.11.  
References to clauses are to the clauses of this deed.

 
1.12.  
Any phrase introduced by the terms including, include, in particular or any
similar expression shall be construed as illustrative and shall not limit the
sense of the words preceding those terms.

 
1.13.  
References to the “Landlord” include a reference to the person entitled for the
time being to the immediate reversion to the Lease.

 
1.14.  
The expressions “landlord covenant” and “tenant covenant” each have the meanings
given to them by the Landlord and Tenant (Covenants) Act 1995.

 
2.  
SURRENDER

 
2.1.  
In consideration of:

 
2.1.1.  
one million three hundred and seventy-five thousand two hundred and ninety-eight
pounds (£1,375,298.00) (excluding VAT) paid by the Tenant to the Landlord (of
which the Landlord acknowledges receipt) and;

 
2.1.2.  
the releases by the Landlord pursuant to clause 4 and clause 5;

 
the Tenant surrenders and yields up to the Landlord, with full title guarantee,
all its estate, interest and rights in the Property and the Landlord accepts the
surrender.
 
2.2.  
The Tenant shall not be liable under any of the covenants set out in section 3
or section 4 of the Law of Property (Miscellaneous Provisions) Act 1994 for the
consequences of any breach of the terms of the Lease concerning the condition of
the Property.

 
2.3.  
The residue of the term of years granted by the Lease shall merge and be
extinguished in the reversion immediately expectant on the termination of the
Lease.

 

 
 

--------------------------------------------------------------------------------

 
 

3.  
VALUE ADDED TAX

 
On the date of this deed, the Tenant shall pay the Landlord any VAT properly
chargeable on the consideration stated in clause 2.1.1.
 
4.  
RELEASE OF THE TENANT

 
The Landlord releases the Tenant and its predecessors in title from all the
tenant covenants of the Lease but without prejudice to any liability that has
accrued before completion of the Surrender or which remains pursuant to the
Agreement for Surrender.
 
5.  
RELEASE OF THE TENANT’S GUARANTOR

 
The Landlord releases the Tenant’s Guarantor from the covenants, indemnities and
other obligations arising under or in respect of the Lease but without prejudice
to any liability under that guarantee or those obligations (if any) that has
accrued before completion of the Surrender or which remains pursuant to the
Agreement for Surrender.
 
6.  
RELEASE OF THE LANDLORD

 
The Tenant releases the Landlord and its predecessors in title to the immediate
reversion to the Lease from all the landlord covenants of the Lease without
prejudice to any liability that has accrued before completion of the Surrender
or which remains pursuant to clause 5.5 of the Agreement for Surrender.
 
7.  
PAYMENTS

 
On the date of this deed, the Tenant shall pay the Landlord the sum of two
hundred and thirty thousand pounds (£230,000.00) (inclusive of VAT) by way of
liquidated damages, as compensation for the breach by the Tenant of its
covenants in the Lease relating to the state and condition of the Property and
as compensation for the breach by the Tenant of its covenants in the 545 Lease
relating to the state and condition of Unit 545.
 
8.  
LIABILITY

 
If the Landlord or the Tenant is more than one person, then in each case those
persons shall be jointly and severally liable for their respective obligations
arising by virtue of this deed. The Landlord may release or compromise the
liability of any one of those persons or grant any time or concession to any one
of them without affecting the liability of any other of them.
 
9.  
THIRD PARTY RIGHTS

 
A person who is not a party to this deed shall not have any rights under or in
connection with it.
 

 
 

--------------------------------------------------------------------------------

 
 

SIGNED as a deed by SEGRO (WINNERSH) LIMITED acting by a director and its
secretary or two directors
 
 
 Director
 
 
 Director / Secretary
 


 
SIGNED as a deed by EMERGENT PRODUCT DEVELOPMENT UK LIMITED acting by a director
and its secretary or two directors
 
 
 Director        /s/Stephen Lockhart
 
 
 Director / Secretary       /s/Emma Wheatley
 

 
 

--------------------------------------------------------------------------------

 
 

 
SIGNED as a deed on behalf of EMERGENT BIOSOLUTIONS INC., a company incorporated
in the State of Delaware, by R. Don Elsey, being the person who, in accordance
with the laws of that territory is acting under the authority of the company
 
 Authorized Signatory:
 
/s/R. Don Elsey
 
R. Don Elsey,
Chief Financial Officer
 


 

 
 

--------------------------------------------------------------------------------

 
